Case 2:19-cv-01554-ODW-SS Document 35-2 Filed 06/12/19 Page 1 of 12 Page ID #:165




      From: Robert Helfend <rmhelfend@gmail.com>
      Subject: Re: Meet and Confer - Doe v. Dinkfeld
      Date: May 21, 2019 at 5:32:18 PM PDT
      To: Carol Hepburn <carol@hepburnlaw.net>

      Carol
      Thank you for your email.
      Mr. Dinkfeld is considering his options.

      ROBERT M. HELFEND
      23838 Pacific Coast Hwy.,
       No. 309
      Malibu, CA 90265
      310-456-3317
      310-739-0062 Cell
      On Tue, May 21, 2019 at 3:24 PM Carol Hepburn <carol@hepburnlaw.net>
      wrote:
      Robert
      I’ve not heard back from you. We are willing to make this allegation more
      specific. If I dong head from you I will put this in letter form.

      Carol L. Hepburn
      Carol L. Hepburn, P.S.
      200 First Ave. W. Suite 550
      Seattle, WA 98119

      (206) 957-7272 (office)
      (206) 498-8668 (mobile)
      (206) 957-7273 (fax)

      www.savagelawyer.com
Case 2:19-cv-01554-ODW-SS Document 35-2 Filed 06/12/19 Page 2 of 12 Page ID #:166




      This email is intended only for the addressee shown above. It may contain
      information that is privileged and confidential, or otherwise protected from
      disclosure. Any review, dissemination or use of this transmission or its contents
      by persons other than the addressee is strictly prohibited. If you have received
      this transmission in error, please notify us immediately by telephone and delete
      this transmission. Thank you.



      On May 15, 2019, at 5:39 PM, John Kawai <Jk@czrlaw.com> wrote:

      I would agree that in isolation paragraph 23 could be expanded, but in context of
      the allegations in the complaint, we can read it in conjunction with paragraphs
      9-11, and 12-14.



      JOHN A. KAWAI
      TRIAL LAWYER



      <image001.jpg>



      Carpenter, Zuckerman & Rowley

      407 Bryant Circle, Suite F

      Ojai, CA 93023

      T   805-272-4001   F   805-719-6858   M   714-743-2935

      czrlaw.com



      ___




      This email and any files transmitted with it are confidential and intended solely
      for the use of the individual or entity to whom the email is addressed. If you
      are not the named addressee, you are prohibited from disclosing, copying, or
      disseminating this email in any manner. Instead, please delete this email from
Case 2:19-cv-01554-ODW-SS Document 35-2 Filed 06/12/19 Page 3 of 12 Page ID #:167




      your system and notify the sender of the error. The sender may be contacted
      by return email or by calling (805) 272-4001.




      From: Carol Hepburn <carol@hepburnlaw.net>
      Date: Wednesday, May 15, 2019 at 4:56 PM
      To: rmhelfend <rmhelfend@gmail.com>
      Cc: Debbie Bianco <deb@debbiancolaw.com>, John Kawai
      <Jk@czrlaw.com>, Michelle Sparks
      <michelle@hepburnlaw.net>
      Subject: Re: Meet and Confer - Doe v. Dinkfeld


      Robert,




      I understand from our brief call just now that you feel that paragraph 23 of the
      complaint is not specific enough as is required by the USSC Twombly case. I
      understand that paragraph 23 is the only part of the case that you have this issue
      with.



      We can make the allegation more specific. It seems that could be done via letter,
      amended complaint, or some other pleading. Do you have a preference?



      I also understand from our brief call that you will be defense counsel for this
      matter going forward given your familiarity with the criminal case. Do you have
      the materials from the restitution requests made in the criminal case?




      Thanks much
Case 2:19-cv-01554-ODW-SS Document 35-2 Filed 06/12/19 Page 4 of 12 Page ID #:168




      Carol




      On May 15, 2019, at 4:30 PM, rmhelfend <rmhelfend@gmail.com> wrote:



      I’m on my cell.


      On May 15, 2019, at 4:30 PM, Carol Hepburn <carol@hepburnlaw.net> wrote:

      We need to have everyone on the call. Can you do that?




      On May 15, 2019, at 4:22 PM, rmhelfend <rmhelfend@gmail.com> wrote:



      I was going to call carol.

      I’m ready now, if that works.


      On May 15, 2019, at 3:29 PM, Carol Hepburn <carol@hepburnlaw.net> wrote:

      What are the conference call arrangements?




      CAROL L. HEPBURN
Case 2:19-cv-01554-ODW-SS Document 35-2 Filed 06/12/19 Page 5 of 12 Page ID #:169




      CAROL L. HEPBURN, P.S.

      200 FIRST AVE WEST, SUITE 550

      SEATTLE, WA 98119

      (206)957-7272


      (206)957-7273 FAX



      www.savagelawyer.com



      <image001.jpg><image002.png><image003.jpg>



      THIS E-MAIL IS INTENDED ONLY FOR THE ADDRESSEE SHOWN ABOVE.
      IT MAY CONTAIN INFORMATION WHICH IS PRIVILEGED AND
      CONFIDENTIAL, OR OTHERWISE PROTECTED FROM DISCLOSURE. ANY
      REVIEW, DISSEMINATION, OR USE OF THIS TRANSMISSION OR ITS
      CONTENTS BY PERSONS OTHER THAN THE ADDRESSEE IS STRICTLY
      PROHIBITED. IF YOU HAVE RECEIVED THIS TRANSMISSION IN ERROR,
      PLEASE NOTIFY US IMMEDIATELY BY TELEPHONE AND DELETE THIS
      TRANSMISSION. THANK YOU.



      From: John Kawai <Jk@czrlaw.com>
      Date: Wednesday, May 15, 2019 at 3:27 PM
      To: Carol Hepburn <carol@hepburnlaw.net>
      Cc: rmhelfend <rmhelfend@gmail.com>, Debbie Bianco
      <deb@debbiancolaw.com>, Michelle Sparks
      <michelle@hepburnlaw.net>
      Subject: Re: Meet and Confer - Doe v. Dinkfeld


      I’m in a mediation but expect to be done by 4:30.
Case 2:19-cv-01554-ODW-SS Document 35-2 Filed 06/12/19 Page 6 of 12 Page ID #:170




      On May 15, 2019, at 3:18 PM, Carol Hepburn <carol@hepburnlaw.net> wrote:

      We would prefer having John included in any meet and confer. I have texted him
      but have no idea if he is available. Can we reschedule?




      On May 15, 2019, at 3:14 PM, rmhelfend <rmhelfend@gmail.com> wrote:



      If you are asking whether I have contacted Mr. Kawai, I have not.


      On May 15, 2019, at 2:09 PM, Carol Hepburn <carol@hepburnlaw.net> wrote:

      Mr. Helfend



      Have you made any effort to include our local counsel Mr. Kawai on this call?




      On May 14, 2019, at 2:50 PM, Robert Helfend <rmhelfend@gmail.com> wrote:




      Counselors
      We are reaching out to you to try and
      arrange a Meet and Confer for tomorrow
      afternoon.
      Pursuant to Local Rule 7-3, Counsel
      shall meet and confer whenever
Case 2:19-cv-01554-ODW-SS Document 35-2 Filed 06/12/19 Page 7 of 12 Page ID #:171




      opposing Counsel is contemplating a
      Motion.
      Please let us know a convenient time
      tomorrow, in which to discuss our
      issues.
      Thank you
      ROBERT M. HELFEND
      23838 Pacific Coast Hwy.,
       No. 309
      Malibu, CA 90265
      310-456-3317
      310-739-0062 Cell




      CAROL L. HEPBURN

      CAROL L. HEPBURN, P.S.

      200 FIRST AVE WEST, SUITE 550
Case 2:19-cv-01554-ODW-SS Document 35-2 Filed 06/12/19 Page 8 of 12 Page ID #:172



      SEATTLE, WA 98119

      (206)957-7272

      (206)957-7273 FAX




      www.savagelawyer.com




      <AV Rated3.jpg>




       THIS E-MAIL IS INTENDED ONLY FOR THE ADDRESSEE SHOWN ABOVE. IT MAY CONTAIN
        INFORMATION WHICH IS PRIVILEGED AND CONFIDENTIAL, OR OTHERWISE PROTECTED
       FROM DISCLOSURE. ANY REVIEW, DISSEMINATION, OR USE OF THIS TRANSMISSION OR
       ITS CONTENTS BY PERSONS OTHER THAN THE ADDRESSEE IS STRICTLY PROHIBITED. IF
       YOU HAVE RECEIVED THIS TRANSMISSION IN ERROR, PLEASE NOTIFY US IMMEDIATELY
                  BY TELEPHONE AND DELETE THIS TRANSMISSION. THANK YOU.
Case 2:19-cv-01554-ODW-SS Document 35-2 Filed 06/12/19 Page 9 of 12 Page ID #:173




      CAROL L. HEPBURN

      CAROL L. HEPBURN, P.S.

      200 FIRST AVE WEST, SUITE 550

      SEATTLE, WA 98119

      (206)957-7272

      (206)957-7273 FAX




      www.savagelawyer.com




      <image004.jpg>




       THIS E-MAIL IS INTENDED ONLY FOR THE ADDRESSEE SHOWN ABOVE. IT MAY CONTAIN
        INFORMATION WHICH IS PRIVILEGED AND CONFIDENTIAL, OR OTHERWISE PROTECTED
       FROM DISCLOSURE. ANY REVIEW, DISSEMINATION, OR USE OF THIS TRANSMISSION OR
       ITS CONTENTS BY PERSONS OTHER THAN THE ADDRESSEE IS STRICTLY PROHIBITED. IF
       YOU HAVE RECEIVED THIS TRANSMISSION IN ERROR, PLEASE NOTIFY US IMMEDIATELY
                  BY TELEPHONE AND DELETE THIS TRANSMISSION. THANK YOU.




      CAROL L. HEPBURN

      CAROL L. HEPBURN, P.S.

      200 FIRST AVE WEST, SUITE 550
Case 2:19-cv-01554-ODW-SS Document 35-2 Filed 06/12/19 Page 10 of 12 Page ID #:174



       SEATTLE, WA 98119

       (206)957-7272




       (206)957-7273 FAX




       www.savagelawyer.com




       <image002.jpg>




       THIS E-MAIL IS INTENDED ONLY FOR THE ADDRESSEE SHOWN ABOVE. IT MAY CONTAIN
        INFORMATION WHICH IS PRIVILEGED AND CONFIDENTIAL, OR OTHERWISE PROTECTED
       FROM DISCLOSURE. ANY REVIEW, DISSEMINATION, OR USE OF THIS TRANSMISSION OR
       ITS CONTENTS BY PERSONS OTHER THAN THE ADDRESSEE IS STRICTLY PROHIBITED. IF
       YOU HAVE RECEIVED THIS TRANSMISSION IN ERROR, PLEASE NOTIFY US IMMEDIATELY
                  BY TELEPHONE AND DELETE THIS TRANSMISSION. THANK YOU.
Case 2:19-cv-01554-ODW-SS Document 35-2 Filed 06/12/19 Page 11 of 12 Page ID #:175




       CAROL L. HEPBURN

       CAROL L. HEPBURN, P.S.

       200 FIRST AVE WEST, SUITE 550

       SEATTLE, WA 98119

       (206)957-7272




       (206)957-7273 FAX




       www.savagelawyer.com




       <image002.jpg>




       THIS E-MAIL IS INTENDED ONLY FOR THE ADDRESSEE SHOWN ABOVE. IT MAY CONTAIN
        INFORMATION WHICH IS PRIVILEGED AND CONFIDENTIAL, OR OTHERWISE PROTECTED
       FROM DISCLOSURE. ANY REVIEW, DISSEMINATION, OR USE OF THIS TRANSMISSION OR
       ITS CONTENTS BY PERSONS OTHER THAN THE ADDRESSEE IS STRICTLY PROHIBITED. IF
       YOU HAVE RECEIVED THIS TRANSMISSION IN ERROR, PLEASE NOTIFY US IMMEDIATELY
                  BY TELEPHONE AND DELETE THIS TRANSMISSION. THANK YOU.
Case 2:19-cv-01554-ODW-SS Document 35-2 Filed 06/12/19 Page 12 of 12 Page ID #:176
